UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7331


SCOTT L. ELLISON,

                Petitioner - Appellant,

          v.

ANTHONY PADULA, Warden Lee Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Cameron McGowan Currie, District
Judge. (1:09-cv-02261-CMC)


Submitted:   March 15, 2011                  Decided:    March 18, 2011


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Scott L. Ellison, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Scott L. Ellison seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                 The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of      appealability       will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief   on    the    merits,     a   prisoner     satisfies       this      standard    by

demonstrating        that     reasonable        jurists    would       find     that    the

district      court’s      assessment     of    the     constitutional         claims    is

debatable     or     wrong.       Slack    v.    McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at   484-85.         We    have   independently         reviewed       the    record    and

conclude      that    Ellison     has     not    made     the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss




                                            2
the appeal. *     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




     *
       We decline to consider the claims asserted by Ellison in
his informal brief that were not presented to the district
court.   See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993).



                                     3